 In the Matter Of VICTOR ELECTRic PRODUCTS, INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 9-RC-10?.-Decided August 31, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant,to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-lean-panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.'4.The Petitioner seeks a unit of all machine repairmen and mechan-icalmaintenance men in the Employer's maintenace department, ex-cluding supervisors.The Employer contends that the mechanicalmaintenance men are an integral part of the production operation.The Intervenor takes no position on this issue.Prior to 1946, the Employer did its own tool and die work.At thattime Petitioner represented a unit similar to that which it seeks here.*Houston, MRardock, and Gray.'The Employer and Intervenor contend that their curient contract covers mechanicalmaintenance men by reason of the fact that they are not specifically excluded fioni the unitConsequently they gigue that the contract is a bar to so much of the petition as involvesthese emploleesWe do not agreeThe classification of maintenance men was not inexistence or in the contemplation of the parties when the contract was executedUnderthese circaDist ances the contract does not bar the petition as to mechanical maintenancemenHatter of Datiery Corporation, 77 N I.R B 40879 N L. R. B., No. 53.373809095-49-vol. 79-25 374DECISIONS OF`NATIONAL LABOR RELATIONS BOARDWhen the tool and die work was contracted out, in 1946, the coverageof Petitioner's contract was reduced to the machine repairmen only.In March 1948, the Employer again began to do part of its own tooland die work in themaintenancedepartment and the classification ofmechanical maintenanceman was setup.Thus, Petitioneris seekinga unit whose functions are similar to those of the unit it foYmerlyrepresented.The machine repairman is a skilled craftsman who fabricates coin-plex parts, when necessary to bring a machine into operation.TheEmployer requires a total of 8 years of apprenticeship and experienceto qualify for this job.The mechanical maintenance men are requiredto keep all dies and cutting tools in repair, including fabrication ofreplacement parts.They are also considered skilled craftsmen, al-though the record does 'not disclose the precise experience require-ments.The machine repairman and the mechanical maintenance menare the only employees in the maintenance department with these orrelated skills.`"We therefore find that all machine repairmen and mechanical main-tenance menin the Employer's maintenance department, excludingsupervisors, may constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.However, since it also appears that these employees may appropri-ately form part of the existing production and maintenance unit, weshall make no final unit determination at this time, but shall be guidedin part by the desire of these employees as expressed in the electionhereinafter directed.If a majority vote for the Petitioner, they willbe taken to have indicated their desire to constitute a separate appro-pr}ate unit. If a majority votes for the Intervenor, they will be takento have indicated their desire to constitute part of the existing produc-tion and-maintenance unit.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the voting groupdescribed in paragraph numbered 4, above, who were employed during2The Employer stated that it was doing its own tool and die work on an experimentalhags, and would evaluate the results early in 1949However, we do not consider thiscontingency sufficient reason for not proceeding with a current determination ofi epi esentatives. VICTOR ELECTRIC PRODUCTS, INC.375the pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor causeand have riot been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are not en-titled to reinstatement; to determine whether they desire to be repre-sented, for purposes of collective bargaining, by International Asso-ciation of Machinists, or by International Brotherhood of Electrical!Workers, Local 1269, AFL, or by neither.